      Case 4:20-cv-00220-MWB Document 26 Filed 06/02/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PATRICIA WENDT, Administratrix of                No. 4:20-CV-00220
the ESTATE OF JOHN F. WENDT,
                                                 (Judge Brann)
          Plaintiff,

     v.

CHARLES A. BUSSARD and
SEVEN-D WHOLESALE, INC.,

          Defendants.

                                  ORDER

     AND NOW, this 2nd day of June 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.   Defendants’ Partial Motion to Dismiss, Doc. 21, is GRANTED IN

          PART AND DENIED IN PART.

     2.   Plaintiff’s demand for punitive damages survives into discovery.

     3.   Plaintiff’s negligence claims, such that they are premised on

          Defendants’ violations of 75 Pa. C.S. §§ 3310, 3714, and 3736, and 49

          C.F.R. § 392.3, are DISMISSED WITH PREJUDICE.

     4.   Plaintiff’s negligence claims, such that they are premised on

          Defendants’ violations of 75 Pa. C.S. § 3361, survive into discovery.
 Case 4:20-cv-00220-MWB Document 26 Filed 06/02/20 Page 2 of 2




5.   Defendants’ answer to Plaintiff’s Second Amended Complaint is due

     no later than June 15, 2020.

                                      BY THE COURT:


                                      s/ Matthew W. Brann
                                      Matthew W. Brann
                                      United States District Judge




                                -2-
